Title: Enclosure Ba: [Statement of the Income and Expenditure of the United States], 4 February 1793
From: Treasury Department,Hamilton, Alexander
To: 



Ba
A Statement of the Income and Expenditure of the United States from the Commencement of the Present Government to the End of the Year 1792.




Dollars. Cts.

Dollars. Cts.


Amount of duties on imports and tonnage, and of fines, penalties and forfeitures, as per Account of receipts and expenditures, to the end of the year 1791, reported to the House of Representatives, the 10th. of November 1792,
6.534.263. 84
By Amount of expenditures, to the end of the year 1791, as per Account of receipts and expenditures to the end of that year, reported to the House of Representatives, the 10th. of November 1792.
3.797.436. 78.


Sundry Contingent funds received, Viz:





For fines and forfeitures &c.
334.82





For balances due on Accounts which originated under the Government
11.001.11.

Amount of expenditures during the year 1792, as per general Account of receipts and expenditures, herewith transmitted, marked A
8.967.692. 5.





11.335. 93




Product of duties on spirits distilled within the United States, for a half year, ending the 31st. of December 1791, as estimated
150.000.   

12.765.128. 83.


Product of duties on imports and tonnage, for the year 1792, as estimated
3.900.000.   
Cash in the Treasury, as per general Account of receipts and expenditures, herewith transmitted, marked A
783.444. 51.


Product of duties on spirits distilled within the United States, for the same period, as estimated
400.000.   




Receipts into the Treasury, as stated in the general Abstract of receipts and expenditures herewith transmitted, marked A. Viz:

Cash in the Bank of the United States, and the Offices of discount and deposit, of New York and Baltimore, per Account rendered by the Bank, herewith transmitted, marked AB
605.883.  8.


A loan from the Bank of North America, without interest.
156.595.56.





A loan from the Bank of the United States, on interest.
400.000.   

Amount remaining in deposit in the Bank of North America, being the proceeds of Bills on Amsterdam, and including the sum of 156.595.⁵⁶⁄₁₀₀ dollars, loaned without interest, stated as a receipt per Contra
177.998. 80.


A loan from   do do
2.000.000   





Value of Bills of exchange drawn by the Treasurer on the Commissioners in Amsterdam, for the purpose of effecting a subscription to the Capital Stock of the Bank of the United States
2.000.000.  





Excess of the first half yearly dividend on the Capital Stock of the Bank of the United States, beyond the interest payable to the Bank
8.028.  

Proceeds of Bills on Amsterdam, not yet received
614.593. 2.



Balances due on Accounts which originated under the late government
4.702.82

Amount of duties on spirits distilled within the United States uncollected, and remaining in the hands of the Revenue Officers, being the difference between the estimated product of said duties, and the sums received to the end of the year 1792
341.057. 19.


For Arms and Accoutrements
4.240.  





For fines, penalties and forfeitures
118.  





For balances on monies advanced under the present Government
5629.88.


Cash in hands of Collectors at the close of the year 1792, agreeably to the last returns received at the Treasury
151.851. 25.


Deduct repayments made by Jeremiah Olney and Joseph Nourse, as stated in the account of receipts and expenditures, to the end of the year 1791, which repayments are deducted from the expenditures of 1791, and are also credited in the general Account of receipts and expenditures herewith transmitted, marked A
857.83.


Amount of Bonds for duties on imports, unpaid at the end of the year 1792, and falling due between that time and May 1794. See Abstract marked E.
2.442.069. 15.




  4.772. 5.








4.578.456. 43




Amount of Bills drawn and disposed of upon our Commissioners in Holland, on account of foreign loans, as per Statement, No. III, reported to the House of Representatives, January 3d. 1793
2.304.769.13.





To which add for an error in stating the amount of interest which arose on the credit allowed to purchasers by the Banks of North America and New York
    1.000.  








 2.305.769. 13




Total Amount
17.879.825. 33.

17.882.025. 82.



Treasury DepartmentFebruary 4th. 1793.
Alexander Hamilton,Secretary of the Treasury.
